05/28/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 18-0305



                              No. DA 18-0305

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

RANDEL J. WOODY,

           Defendant and Appellant.



                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until July 1, 2020, to prepare,

file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                              Electronically signed by:
                                                                 Bowen Greenwood
                                                             Clerk of the Supreme Court
                                                                    May 28 2020